Citation Nr: 0917093	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability with degenerative joint disease 
(DJD) and slight limitation of motion, status post medial 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1971 to July 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

In his Substantive Appeal, the Veteran requested a hearing 
before a Veterans Law Judge at his local VA office.  However, 
in a June 2006 submission to the Board, the Veteran withdrew 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2008).


FINDINGS OF FACT

1.  The Veteran's right knee disability, even with 
consideration of the diagnosed arthritis, does not cause 
flexion limited to 60 degrees or less or extension limited to 
10 degrees or more.
  
2.  The Veteran does have a diagnosis of arthritis of his 
right knee, confirmed by an X-ray examination.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the Veteran's service-connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA letter dated in August 2004 
essentially satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that would be necessary to 
substantiate his increased rating claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  38 U.S.C.A. 
§ 5103(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The absence of notice of this element is of no 
consequence since it is no longer required by law.   

However, with regard to the content of notice, the Board 
acknowledges the RO did not provide pre-decisional VCAA 
notice regarding a disability rating and an effective date, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  But, regarding his increased rating claim 
on appeal, a disability rating and effective date were 
already previously assigned, making the lack of Dingess 
notice harmless error.  See Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  Further, since the claim for an increased 
rating is being denied, no new effective date will be 
assigned, so there can be no possibility of prejudice to the 
Veteran for the effective date element.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  It follows that a further 
prejudicial error analysis regarding the disability rating 
and effective date notice by way of Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) is not required in this case. 

Furthermore, a content error exists in that the VCAA notice 
of record is not fully compliant with the U.S. Court of 
Appeals for Veterans Claims (Court) recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, 
the Court held that, at a minimum, a 38 U.S.C.A. § 5103(a) 
notice requires that the Secretary notify the claimant that, 
to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Id. at 43-44.  Here, the VCAA notice letter of record was not 
compliant with elements (1), and (2) listed above in Vazquez-
Flores.  The letter failed to notify the Veteran of the need 
to demonstrate the effect that worsening of his disability 
has on his employment and daily life.  The RO also failed to 
notify the Veteran of the specific legal criteria necessary 
to substantiate a higher rating under Diagnostic Code 5010 
and Diagnostic Code 5260 and that these relevant Diagnostic 
Codes would determine his disability rating.  Therefore, 
there is a content error present in VCAA notice.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, the VA, not the 
Veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the Veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this vein, the presumption of prejudice to the Veteran due 
to the content error in VCAA notice for his increased rating 
claim has been rebutted by:  first, evidence of actual 
knowledge on the part of the Veteran; and second, evidence 
that a reasonable person could understand what was needed to 
substantiate the Veteran's claim for an increased rating.  

In order to show that he merits an increased rating, the 
Veteran must show a decreased range of motion Diagnostic Code 
5260, or an increase in the severity of his arthritis (shown 
by a decreased range of motion) under Diagnostic Code 5010, 
or an additional functional loss under Deluca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Veteran has demonstrated 
knowledge of these standards in his statements in support of 
his claim submitted in December 2004, May 2006, and September 
2006 as well as his notice of disagreement (NOD) submitted in 
July 2005, and his substantive appeal (Form 9) submitted in 
June 2006.  In these statements, the Veteran showed actual 
awareness of these requirements for a higher rating by 
indicating that he was affected by such factors as a more 
restricted range of motion and noting the effects this 
disability has had on his employment and daily life.  In 
addition, the April 2009 Informal Brief Of Appellant In 
Appealed Case (Brief) indicates knowledge of the necessary 
elements where the Brief refers to the ratings of the 
relevant Diagnostic Codes, as well as to the reductions in 
the normal range of motion, incapacitating episodes, and 
additional functional loss; thereby showing the Veteran's 
representative's knowledge of the specific elements of an 
increased rating under Diagnostic Code 5260 and Deluca.

Furthermore, a reasonable person should have known the 
criteria for a higher rating under Diagnostic Code 5010 and 
5260 after receiving the March 2006 statement of the case 
(SOC) and the June 2006 supplemental SOC (SSOC).  
Specifically, these documents provided the Veteran with 
summaries of the pertinent evidence as to his right knee 
claim, citations to the pertinent laws and regulations 
governing a higher rating for his right knee claim (in this 
case Diagnostic Codes 5010 and 5260), and a summary of the 
reasons and bases for the RO's decision to deny a higher 
rating for his back disorder.  In addition, the RO rating 
decisions of October 2004 and January 2005 all cited to the 
relevant Diagnostic Codes 5010 and 5260, which were used to 
make the determination of the Veteran's disability level.  
These documents were sufficient to make the reasonable person 
aware of the requirements for an increased rating for the 
Veteran's right knee disability.  Thus, the presumption of 
prejudice has been rebutted by the evidence of record. 

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued the general VCAA notice in August 
2004, prior to the October 2004 rating decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Further, 
following the issuance of additional documents noting the 
requirements for an increased rating for the Veteran's right 
knee disability, the RO readjudicated the issue and provided 
a supplemental statement of the case in September 2006.  
Thus, there is no timing error in the VCAA notice which has 
been provided.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The Board notes that the RO has obtained 
the Veteran's service treatment records (STRs), relevant VA 
medical treatment records, and two VA medical examinations.  
The Veteran has also submitted multiple personal statements. 

The Board notes that the Veteran submitted statements dated 
in July 2005 and May 2006 indicating the existence of 
relevant private treatment records.  The VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a).  However, a claimant is required to 
provide enough information to identify and locate the 
existing records, including the person, company, agency, or 
other custodian holding the records; the approximate time 
frame covered by the records.  38 C.F.R. § 3.159(c)(1)(ii).  
The duty to assist is not a one-way street; a claimant cannot 
remain passive when he has relevant information.  See Wamhoff 
v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the 
Veteran, not a duty to prove his claim while the Veteran 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the Veteran has not provided the 
necessary information for VA to identify the location of the 
private medical records.  Thus, the Board concludes that the 
duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The right knee disability on appeal arises from a claim for 
an increased rating received in August 2004.  As a result, 
the present level of the Veteran's right knee disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the United States Court of Appeals for 
Veterans Claims (Court) recently held that VA's determination 
of the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
Veteran's disability has been more severe than at others.  
And if there have, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
August 2003) until the VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2007).  While older 
evidence is not necessarily irrelevant, it is generally not 
needed to determine the effective date of an increased 
rating.  See Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis

The Veteran's right knee disability, status post medial 
meniscectomy during service, is currently rated under 
Diagnostic Codes 5010, traumatic degenerative arthritis, and 
5260, limitation of flexion.  38 C.F.R. § 4.71a.  This rating 
has been in effect since July 19, 1975. 

Other Diagnostic Codes for knee disabilities that provide a 
rating greater than 10 percent are not more appropriate in 
this case because the facts of this case do not support their 
application.  See, e.g.,  38 C.F.R. § 4.71(a), Diagnostic 
Code 5256 (for ankylosis of the knee), Diagnostic Code 5257 
(recurrent subluxation or lateral instability), Diagnostic 
Code 5258 (dislocated cartilage), Diagnostic Code 5259 
(removal of cartilage), Diagnostic Code 5262 (impairment of 
the tibia and fibula), Diagnostic Code 5263 (genu 
recurvatum).  There is no evidence in the record of any of 
these factors affecting the Veteran's right knee, thus they 
are not for application.  See Butts v. Brown, 5 Vet. App. 
532, 540 (1993) (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).  It follows 
that the Board will evaluate his disability under Diagnostic 
Codes 5010, 5260, and 5261 for arthritis as well as 
limitation of motion on flexion and extension, respectively, 
to determine if he is entitled to a higher rating.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.

Concerning this, the evidence of record does not support a 
higher rating beyond noncompensable under Diagnostic Codes 
5260 and 5261.  38 C.F.R. § 4.7.  VA medical examinations 
from July 2006 and October 2004 do not reveal compensable 
limitation of flexion to 45 degrees or extension limited to 
10 degrees for the right knee.  The July 2006 VA medical 
examination specifically revealed a nonpainful extension and 
flexion for the Veteran's right knee of 5 to 120 degrees, 
respectively.  This was only slightly worse than the 
Veteran's VA medical examination of October 2004, which found 
some discomfort at full extension and flexion of 0 and 120 
degrees respectively.  The medical evidence or record reveals 
that the Veteran's extension is currently limited to 5 
degrees, giving the Veteran a noncompensable rating for 
extension under Diagnostic Code 5260.  Thus, the limitations 
to the Veteran's extension and flexion provide for a non-
compensable 0 percent rating.

However, the Veteran has been diagnosed with degenerative 
arthritis in his right knee confirmed by an X-ray at the July 
2006 VA medical examination.  Traumatic arthritis (under 
Diagnostic Code 5010) is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 
4.71(a), Diagnostic Code 5010.  Degenerative arthritis, when 
established by X-ray findings, in turn is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved - which, 
here, are Diagnostic Code 5260 for flexion and Diagnostic 
Code 5261 for extension.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In this case, the Veteran's 
arthritis does not provide any further limitation to the 
Veteran's range of motion.  See the VA medical examination of 
July 2006.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  
For purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Given that the 
Veteran's positive diagnosis of arthritis is confirmed by X-
ray, the Veteran is entitled to his 10 percent rating, but no 
more.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent for the 
Veteran's right knee disorder and arthritis. 38 C.F.R. § 4.3.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Board finds the Veteran's symptoms have remained constant 
throughout the course of the period on appeal, and, as such, 
staged ratings are not warranted.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
Veteran claims to have left his employment at the Post Office 
for a lower paying job as a teacher; however, the record 
indicates that the Veteran is still capable of full 
employment as a teacher.  See the July 2006 and October 2004 
VA medical examinations, as well as the Veteran's statements 
of June 2006 and May 2006, substantive appeal (Form 9) dated 
in May 2006, and his notice of disagreement of August 2005.  
Thus, there is no indication the Veteran's right knee 
disability markedly interferes with his ability to work, 
meaning above and beyond that provided for by his separate 
schedular ratings.  See, too, 38 C.F.R. § 4.1 (indicating 
that, generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular Rating Schedule.  
VAOPGCPREC 6-96.  His evaluation and treatment for his right 
knee primarily has been on an outpatient basis, not as an 
inpatient.  Consequently, the Board does not have any 
obligation to remand this case to the RO for further 
consideration of this issue and possible referral to VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for service-
connected right knee disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


